United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3586
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Kentrell Vertner

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                              Submitted: June 24, 2015
                                Filed: June 30, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Kentrell Vertner appeals from the judgment of conviction imposed by the
District Court1 after a jury found him guilty of an escape charge. Counsel has filed a

       1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
brief under Anders v. California, 386 U.S. 738 (1967), and Vertner has filed a pro se
supplemental brief.

       After careful review, we reject counsel’s challenge to the District Court’s
refusal to give Vertner’s proposed jury instructions on his duress defense. See United
States v. Wisecarver, 644 F.3d 764, 772 (8th Cir.), cert. denied, 132 S. Ct. 533 (2011)
(standard of review). The court’s instruction fairly and adequately represented the
law, namely, that it is a defendant’s burden to prove the elements of a duress defense
by a preponderance of the evidence. See Dixon v. United States, 548 U.S. 1, 17
(2006) (rejecting the petitioner's contention that the jury instructions erroneously
required her to prove duress by a preponderance of the evidence instead of requiring
the government to prove beyond a reasonable doubt that the petitioner did not act
under duress). We also reject the argument—advanced in both the Anders brief and
the pro se brief—that the District Court erred in excluding Vertner’s proffered
surrebuttal testimony. Because the government’s rebuttal evidence did not raise a new
matter, the court did not abuse its discretion in excluding the testimony. See United
States v. Purkey, 428 F.3d 738, 759 (8th Cir. 2005), cert. denied, 549 U.S. 975 (2006).

      Finally, we have independently reviewed the record in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), and we find no nonfrivolous issues. We affirm the
judgment of the District Court.
                       ______________________________




                                         -2-